United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2444
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Acme W. Price,                           *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: September 5, 1997

                                Filed: September 18, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


      After Acme W. Price was arrested for robbing a federally-insured bank, he
confessed to four other such robberies. Price later pleaded guilty to an indictment
charging him with one count of acting with others to rob a federally-insured bank, in
violation of 18 U.S.C. §§ 2113(a) and 2, and with four counts of robbing a federally-
insured bank, in violation of section 2113(a). The district court1 sentenced Price to
120 months& imprisonment and 2 years& supervised release. Price appeals his sentence,
arguing that the district court erred in denying his request pursuant to U.S. Sentencing
Guidelines Manual § 5K2.0, p.s. (1995), for a departure from the applicable Guidelines
range based on his extraordinary acceptance of responsibility.

       As the district court&s remarks at sentencing evince recognition of its authority
to depart, we conclude that the court&s refusal to do so was an unreviewable exercise
of discretion. See United States v. Hernandez-Reyes, 114 F.3d 800, 802 (8th Cir.
1997).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                          -2-